Citation Nr: 1529698	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  05-39 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis, to include as secondary to service-connected end-stage renal disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Competent and probative medical evidence shows to at least equipoise that hepatitis is caused by service-connected end-stage renal disease.  


CONCLUSION OF LAW

Service connection for hepatitis is established.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Alternatively, secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed as in the instant case after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service records disclose assessment of alcoholic hepatitis in March 1985, as well as a history of Medical Board proceedings related to diabetes mellitus. Separation examination dated in April 1985, was normal in all spheres.  The service records do not reflect that the Veteran ever had a blood transfusion in service or any other hepatitis risk factors.  

The Veteran received a VA examination related to hepatitis in October 1985.  The report thereof reflects the service history of diabetes and alcoholic hepatitis.  At that time, the Veteran denied jaundice, and reported having a good appetite.  He had no nausea, vomiting, or itching.  There was no tenderness in the liver area and urine color was normal.  The abdomen was soft on examination, and without masses or tenderness.  Bowel sounds were normal.  There was no hepatosplenomegaly.  No evidence of hepatitis at present was assessed, and the previous diagnosis of alcoholic hepatitis was noted.  It is not clear if any blood work was done.  No risk factors were noted.  

Following the October 1985 hepatitis examination, the record does not disclose any history of hepatitis until around 20 years following the Veteran's discharge from service.  VA examinations and records related to other disabilities do not reference hepatitis, or any symptoms thereof.  The records do not indicate the presence of any risk factors for contracting hepatitis.  

In November 2001, the Veteran claimed that he should be awarded benefits for hepatitis, referencing the incident of alcoholic hepatitis in service.   Private medical records document hepatitis C in 2003, as well treatment with hemodialysis for service-connected end-stage renal disease.

In support of the claim, the Veteran has submitted September and November 2004 letters from Dr. Jones, in which he discloses that the Veteran was positive for hepatitis B cor antibody and the hepatitis C virus antibody.  Dr. Jones relates that he had reviewed the Veteran's service records, particularly the Veteran's Medical Evaluation Board proceedings, and requested that his letters be accepted in support of the claim.  In neither statement does Dr. Jones offer a discernable opinion on the probability of hepatitis having been incurred in service, yet he seems to support the Veteran's claim.  

Subsequent VA and private records reflect a history of hepatitis, and largely pertain to diabetes and complications thereof.  No record specifically identifies any specific risk factor for having contracted hepatitis.  

In June 2012, VA obtained a medical examination in support of the claim.  The examination report is unclear as to whether the claims file was reviewed, but notes a history of hepatitis C in 1985 and at the time of the examination.  The Veteran reported that he used unsterilized needles for insulin administration in the field, and that he felt the use thereof had led to infection.  He also offered a lay history of hepatitis C at discharge.  The examiner identified several symptoms of the disease, including, fatigue, malaise, anorexia, nausea, vomiting, arthralgia and weight loss.  Chronic hepatitis was assessed, but the examiner did not offer any opinion on the etiology of the disability. 

An August 2012 private clinic note reflect an assessment of hepatitis C.  The plan was to monitor the Veteran's liver function tests (LFTs). 

In March 2013, the Board sought a medical opinion through the Veterans Health Administration (VHA).  A VA physician reviewed the claims file, noting that there was little pertinent information found, including any hepatitis serology or liver enzymes during the Veteran's active service.  The physician remarked that the Veteran had been seen for alcohol use in March 1985.  He noted that he did not see any hepatitis C viral loads in the record, indicating active hepatitis C, or any indication of advanced liver disease affecting his quality of life.  It was noted further that the Veteran had been diagnosed as having diabetes mellitus in 1981, with devastating consequences.  

The VHA physician acknowledged that the Veteran claimed that he had incurred hepatitis B or C while in service, via insulin syringes or air gun inoculations.  However, he concluded that with the available information it was not possible to determine when and how the Veteran was exposed.  He explained that there was no active hepatitis B and the activity of hepatitis C was not known.  He remarked that the mild liver function abnormalities could "possibly be secondary to alcohol use."  The examiner explained that he knew of no risk factors, but remarked that insulin needles if not shared with anyone should be eliminated as such, and that air gun inoculations "can hardly be incriminated as a risk factor."  He also noted that hemodialysis "is a plausible risk factor, initiated in 2003."  

Following the VHA opinion, the Board sought an addendum to the VHA opinion in light of newly received evidence.  In May 2014, the same physician entered an addendum, concluding that the new information did not shed any light on risk factors or how or when the Veteran acquired hepatitis C.  He noted that hepatitis C antibody status was positive in 2003, and that HBV core antibody was positive in 2004.  He stated that the acquisition depended on "other risk factors," if any, such as intravenous drug use, intranasal cocaine, blood transfusion before 1992 or sexual transmission.  He noted that it was also plausible to acquire hepatis C through air gun inoculations and hypodermic needles, commenting that hepatitis C or B status was not known during active service.  

The Veteran contends that he either has hepatitis stemming from alcohol use in service, or alcohol use related service-connected psychiatric disability.  He also relates hepatitis to the use of unsterilized insulin syringes in service, although it does not appear that the needles were shared.  The Board acknowledges that the Veteran's service records note alcoholic hepatitis, but this has not resulted in chronic alcoholic hepatitis.  It is not until approximately 2003 until hepatitis is assessed by laboratory testing.  

Notwithstanding the lack of evidence indicating that hepatitis was incurred in service or as due to service-connected psychiatric disability, the VHA expert opinion indicates that hemodialysis is a risk factor in the Veteran's case.  This is an identifiable risk factor, documented in the medical records.  Notably, the Veteran is on hemodialysis for his service-connected disability.  Thus, in resolving any doubt in the Veteran's favor, the Board concludes that it is at least as likely as not that the Veteran's hepatitis is secondary to his service connected end-stage renal failure.  No other risk factors are apparent in the record, and the records do not reflect continuing use of alcohol following service.  Accordingly, the claim is granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for hepatitis, to include as secondary to service-connected end-stage renal disease is granted, subject to the laws and regulations governing the award of monetary benefits.   



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


